Citation Nr: 1047500	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to a bilateral foot condition to include degenerative 
joint disease, neuropathy, chronic onychomycosis and flat feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1995 to June 1996 
with inactive service in the Army Reserve extending from 1982 to 
April 1983 when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the RO.  

The Board remanded the case to the RO in November 2008 for 
additional development of the record.  

The issue of service connection for a back disorder as 
secondary to his feet condition was denied in an October 
2004 decision.  The Veteran raised this issue again in a 
January 2009 statement.  This matter has not been 
subsequently readjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers the matter to the AOJ for all 
indicated action.  


FINDINGS OF FACT

The currently demonstrated degenerative joint disease, 
neuropathy, chronic onychomycosis and flat feet are shown as 
likely as not to have their clinical onset during his period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative joint disease, neuropathy, 
chronic onychomycosis and flat feet is due to disease or injury 
that was sustained during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, there is no need to discuss the VCAA duties further.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  
 

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 


III.  Analysis

The Veteran asserts that his current bilateral foot conditions 
are the result of his foot injury sustained while serving of 
active duty in Germany.  

Preliminarily, the Board is aware that the Veteran had periods of 
active duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) at various times both prior and subsequent to his 
active service.  

It appears that service treatment records may be missing from the 
claims file, but the evidence of record tends to corroborate the 
Veteran's statements that he had foot problems during his active 
military service.  For this reason, addition action to further 
develop the record is not indicated.  

A May 1996 letter from the Department of Defense notes that the 
Veteran had been diagnosed with infection of his feet during 
active service.  

In a March 1998 Report of Medical History, the Veteran noted 
having frequent feet infections since 1996.  

In addition, a few months after discharge from his active 
service, an August 1996 VA x-ray study showed degenerative joint 
disease of the first metatarsophalangeal (MTP) joint of both feet 
and pes planus.  

Following service, the VA treatment records show a diagnosis of 
plantar fasciitis.  In February 2007, the Veteran explained that 
he injured his feet in a March in 1996 in Germany when snow got 
into his boots and caused his feet to become wet and cold.  He 
had severe pain and infection of the entire foot.  He also 
reported having had a fungal infection that eventually cleared 
after a year and a burning pain that persisted.  

In August 2006, a VA physician noted that the Veteran had 
discomfort along the plantar aspect of the foot.  The physician 
believed that it could be a combination of a neuropathy secondary 
to cold exposure while he was in the service and possibly 
combined with an acquired collapsing arch.  The physician 
believed that there was a neuropathic agent involved.   

A February 2007 VA treatment record included a diagnosis of 
idiopathic peripheral neuropathy.  The physician noted that this 
could be due to a cold injury (chilbanes) from winter marching he 
endured in Germany.

A March 2008 VA treatment record noted that the Veteran had 
chronic foot pain due to collapse of his arch.  

The Veteran's private physician submitted a letter in June 2003 
and diagnosed collapsing pes planus with bunion deformity, 
degenerative arthritis and plantar fasciitis.  The Veteran also 
had chronic onychomycosis, bilaterally.  

The VA physician stated that he had treated the Veteran since 
September 2001 when he reported having painful arches and heels 
since 1996 when he injured his feet in Germany and symptoms that 
began in 1996 from the injury and an infection during active 
duty.  In conclusion, the physician opined that it was highly 
likely that the symptoms were the result of injury and infection 
in 1996.

In August 2003, the Veteran was afforded a VA examination.  The 
examiner reviewed the Veteran's claims file and examined the 
Veteran.  The examiner diagnosed the Veteran with mild bilateral 
flat foot and opined that the flat feet were not at least as 
likely as not due to the feet cellulitis and injuries sustained 
while in service.  

The VA examiner explained that flat foot generally was not caused 
by fungal infections.  The X-ray studies of the Veteran's feet 
showed hallux valgus deformities involving MTP joints of the 1st 
digits of each foot and mild bilateral pes planus, small spurring 
at inferior aspect of the left calcaneus and posterior aspect of 
the right calcaneus.  

In April 2010, the VA examiner who conducted the August 2003 
examination provided an addendum to the earlier report.  She 
opined that the Veteran did not have a chronic fungal disorder of 
his feet.  The examiner explained that no fungal infection was 
found upon examination in 2003 and that the VA records and that 
the claims file did not show a diagnosis or treatment for chronic 
fungal disorder.

The records showed current diagnoses of collapsing pes planus, 
with bunion deformity, degenerative arthritis and plantar 
fasciitis.  The Veteran private physician stated that the Veteran 
had chronic onychomycosis.

As noted, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Here, an x-ray study performed a few months after service showed 
degenerative joint disease of the MTP joint of both feet. The 
Board finds that, given the Veteran's assertions of foot pain, 
the x-ray evidence of degenerative joint disease shows that the 
arthritis was clinically manifested to a compensable degree 
within one year of his active service.  Therefore, service 
connection for arthritis of the feet is warranted.

The Board also finds that the evidence tends to show a link 
between the Veteran's bilateral pes planus with bunion deformity, 
plantar fasciitis and neuropathy as likely as not had its 
clinical onset during his period of active service.

The Veteran in this regard is competent to testify as to his 
observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

In addition, a lay witness, in some circumstances, may opine as 
to questions of medical diagnosis and etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  

Here, the Veteran is capable to testify that his current foot 
manifestations began during his active service and that he had 
pain in his feet ever since his injury in Germany in 1996.   
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).  

The Board finds these statements to be credible as they were 
consistent with other reliable information contained in the 
claims file.  

In reviewing the record in its entirety, the Board finds that the 
evidence to be in relative equipoise in showing that the claimed 
foot conditions had their clinical onset during his period of 
active service.  

The Veteran is entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative evidence (i.e. 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for bilateral foot disability 
manifested by degenerative joint disease, neuropathy, chronic 
onychomycosis and flat feet is warranted.  


ORDER

Service connection for bilateral foot disability manifested by 
degenerative joint disease, neuropathy, chronic onychomycosis and 
flat feet is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


